Citation Nr: 1738193	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-320 73A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction of VA pension benefits for the period commencing January 1, 2006, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Counsel






INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating acting of the Department of Veterans Affairs (VA) Pension Center at the Regional Office (R) in St. Paul, Minnesota.  

The Veteran withdrew his hearing request in December 2016.  


FINDINGS OF FACT

1.  As of January 1, 2006, the Veteran could not provide verification of his medical expenses. 

2.  As of February 14, 2007, he was estranged from his wife and was no longer able to claim her as a dependent.  


CONCLUSION OF LAW

Reduction of the Veteran's pension benefits, effective January 1, 2006, was proper.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2016); 38 C.F.R. §§ 3.23(d)(1), 3.271(a), 3.272(g), and 3.52(a)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is appealing the reduction of his non-service connected pension benefits beginning January 1, 2006.  He claims that he made a mistake by allowing his wife to complete the forms, and that he should not have his pension reduced because he cannot afford to live on a lesser amount.  

In November 2006, the Veteran sent a medical expense report for period from January 1, 2006 to December 31, 2006.  On this form, he stated that he had paid $1,202 for Medicare Part B, and another $17,790 in private medical expenses, but his only earnings from the Social Security Administration (SSA) was $15,244.

On March 10, 2007, the Veteran's wife H.G. sent a letter to the VA informing them that she and the Veteran were separated as of February 14, 2007.  She also reported in this letter that the Veteran was falsifying his medical expenses to the VA.  

A VA letter dated April 30, 2007 requested the Veteran to submit documentation or receipts of all medical expenses claimed for the prior year.  He was advised to submit the requested evidence within 60 days or if more time was needed to tell the VA within 60 days.  On July 3, 2007, the Veteran submitted a request for an extension.  

On December 17, 2007, the Veteran was sent a letter from the Pension Management Center in St. Paul, Minnesota stating that the Veteran's pension benefits were going to be reduced.  Specifically, the letter stated that the Veteran's wife H.G. separated from the Veteran on February 14, 2007.  Further, the PMC received information from (SSA) showing that the Veteran was entitled to greater benefits than VA was counting as income.  Records from SSA showed that the Veteran was entitled to $1,202.50 effective December 1, 2005, $1,241.50 effective December 1, 2006, $1,242.00 effective November 1, 2007, and $1,270.00 effective December 1, 2007.  SSA also provided information that the Veteran stopped paying Medicare Part B premiums effective December 1, 2007.  

The PMC proposed removing the Veteran's wife from his award as of February 14, 2007, and to remove his medical expenses for 2006 except the Medicare Part B premiums paid by the Veteran and the mileage claimed.  Lastly, they proposed to allow only 11 months of Medicare Part B premiums in 2007.  

A VA letter dated May 5, 2008 notified the Veteran that action was taken to reduce his VA monthly pension benefits retroactively to January 1, 2006, which created an overpayment.  This letter states that the Veteran's monthly entitlement would be reduced starting on January 1, 2006, because the Veteran's medical expenses would not be counted with the exception of the Medicare Part B premiums due to the fact that he could not show receipts of expenses.  The Veteran's spouse was then removed as a dependent in February 2007, further reducing the amount of his monthly pension benefit.  In January 2008, there were no medical expenses counted, further reducing his VA pension benefit.  These changes created an overpayment of $37,536.23.  

The Veteran submitted a marriage certificate stating that he had married M.G on July 16, 2008 and would like to have her added as a dependent.  A divorce decree submitted states that he divorced H.G. on July 10, 2008.  

On October 29, 2008, the Veteran submitted a statement to the VA service as a notice of disagreement to the May 5, 2008 decision and further stated that he could not comply the request from April 30, 2007 regarding submission of medical expense receipts because his ex-wife H.G. had destroyed all his records.  Further the Veteran stated that the information received from SSA was incorrect.  

On January 11, 2009, the Veteran submitted a Medical Expense Report that did not include any receipts and the Veteran repeatedly made statements that receipts were not available.  On January 15, 2015, the Veteran's request for waiver of overpayment was granted by the RO.  

The PMC based the decision to reduce the Veteran's pension benefits on two primary factors, the Veteran's in ability to show receipts for his medical expenses and the fact that his wife, H.G., who was listed as a dependent, became estranged from the Veteran on February 14, 2007.  The decision to reduce the pension benefit is supported by the following regulations in 38 C.F.R. §§ 3.23(d)(1), 3.271(a), 3.272(g), and 3.52(a)(1).  

38 C.F.R. § 3.23(d)(1) states, a veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  

38 C.F.R.§ 3.271(a) states that there will be excluded from the amount of an individual's annual income any unreimbursed amounts which have been paid within 12-months annualization period for medical expenses regardless of when the indebtedness was incurred.  An estimate based on a clear and reasonable expectation that unusual medical expenditure will be realized may be accepted for the purpose of authorizing prospective payments of benefits subject to necessary adjustment in the award upon receipt of an amended estimate, or after the end of the 12-month annualization period upon receipts of an eligibility verification report.  

38 C.F.R. § 3.652(a)(1) states that if the certification is not received within 60 days from the date of the request, the eligibility factor(s) for which certification was requested will be considered to have ceased to exist as of the end of the month in which it was last shown by the evidence of record to have existed. The claimant will be advised of the proposed reduction or termination of benefits and the date the proposed action will be effective.  

Thus, the reduction of NSC pension benefits effective January 1, 2006- the first day of the year for which the Veteran's medical expenses could not be verified is proper.  Further, reduction due removal of a spouse is also proper.  38 C.F.R. §§ 3.23(d)(1), 3.271(a), 3.272(g), and 3.52(a)(1).  

The reduction or termination of NSC pension benefits must comply with general due process requirements.  Prior to reducing or terminating benefits by reason of information received concerning income, VA must notify the claimant of the proposed reduction or termination and set forth all material facts and reasons.  The beneficiary has 60 days to submit additional evidence to show that compensation payments should be continued at the present level.  This due process requirement does not apply if the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. §§ 3.103 (b)(3)(i), 3.105(h) (2016). In addition, VA must notify a beneficiary of any decision that affects the payment of benefits.  The notice must clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision.  See 38 C.F.R. § 3.103 (b) (2016).  In this case, all required notices were sent to the Veteran and all requested extensions were granted.  

The outcome of this appeal is determined by applicable law based on facts that are not in dispute; consequently, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002).  


ORDER

The reduction of the Veteran's NSC pension benefits, effective January 1, 2006 was proper.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


